Per Curiam.
Petitioner, Charles Emerson Brown, was convicted and sentenced on two separate occasions for the crime of burglary. He was placed on parole. On October 30, 1970, petitioner was charged with being in violation of his parole for (1) having committed forgery, and (2) failing to maintain himself constructively involved in school or employment as required under his parole contract. The violation report also showed a conviction for three misdemeanors. The violation report recommended an on-site hearing.
On November 20, 1970, based upon verification of the misdemeanor convictions by the Board of Prison Terms and Paroles, petitioner’s parole was revoked. Because the order revoking the parole incorrectly identified the misdemeanor convictions, the board on February 22, 1971 entered an amended order properly identifying the convictions.
Petitioner challenges the legality of his detention on the ground he requested an on-site hearing pursuant to RCW 9.95.120. No hearing was held. The forgery charge was dismissed and the parole revoked based on the misdemeanor convictions. He contends that because the misdemeanor convictions were passed over in the original violation report as a ground for revocation, he was entitled to the on-site hearing. This contention is without merit.
The pertinent part of RCW 9.95.120 reads as follows:
*558Whenever a paroled prisoner is accused of a violation of his parole, other than the commission of, and conviction for, a felony or misdemeanor . . .
(Italics ours.) The statute clearly provides that when a parolee has been convicted of a misdemeanor, his parole can be revoked without an on-site hearing. Petitioner was convicted of three misdemeanors. Therefore, the petition is denied.